NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with 
                                  Fed. R. App. P. 32.1



              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted January 8, 2009 *
                               Decided January 23, 2009

                                         Before

                           WILLIAM J. BAUER, Circuit Judge 

                           ILANA DIAMOND ROVNER, Circuit Judge

                           TERENCE T. EVANS, Circuit Judge

No. 08‐3443

UNITED STATES OF AMERICA,                       Appeal from the United States District 
               Plaintiff‐Appellee,              Court for the Southern District of
                                                Indiana, Indianapolis Division.
      v.
                                                No. 99 CR 00059‐09
JOSEPH THEODORE PALMER,
                Defendant‐Appellant.            Larry J. McKinney, Judge

                                        ORDER

       In 1999, Joseph Palmer and 21 other defendants were charged in count one of a
superseding indictment with conspiracy to possess with intent to distribute and to
distribute cocaine and cocaine base (crack).  After a trial in 2000, a jury found Palmer
guilty as charged.  He was sentenced to a term of 240 months.  Palmer appealed and we
affirmed his conviction and sentence.  United States v. Dumes, 313 F.3d 372 (7th Cir.
2002).

____________________
    * After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See Fed. R.
App. P. 34(a)(2).
No. 08-3443                                                                          Page 2



       On May 14, 2008, Palmer filed a pro se motion for reduction of sentence pursuant
to 18 U.S.C. § 3582(c)(2).  The motion was denied and Palmer appeals.

       Palmer’s 2008 pro se motion sought a reduction of his sentence based upon
Amendment 706 to the crack cocaine sentencing guidelines.  In his motion, Palmer
asserted that he is entitled to a sentence reduction pursuant to the amendment, which
generally reduced the sentencing guidelines offense level by two.  Palmer also asserted
that he is entitled to resentencing and consideration of his postsentencing rehabilitation. 
Without requiring a response from the government, the district court denied Palmer’s
motion, stating:  “[T]he Court has considered the relevant factors in U.S.S.G. § 1B1.10(b)
and 18 U.S.C. § 3553(a) and determined a sentence reduction is not appropriate.”

       We conclude that the district court did not abuse its discretion in denying
Palmer’s motion because his amended guideline range (324 to 405 months; his old range
was 360 to life) continues to far exceed the 240 month (statutory maximum) sentence he
received.  Neither Apprendi v. New Jersey, 530 U.S. 466 (2000), nor United States v. Booker,
543 U.S. 220 (2005), affect Palmer’s sentence because he was sentenced under a statute
that did not require a specific quantity of drugs to be proven to a jury.

       Accordingly, the order of the district court is AFFIRMED.